DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/12/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, filed 12/4/2020, with respect to the 35 USC 103 rejection to independent claims 21, 32 and 40 have been fully considered and are persuasive.  The rejection of independent claims 21, 32 and 40 has been withdrawn.
Allowable Subject matter
Claims 21-40 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Although the prior arts of record (such as Shiraishi (US 20170142156), Lafabrie (US 20140304752), Titonis (US 20130097706), Norris (US 20070198145) and Wang (20110235627)), teaches a method comprising: validating by an autonomous system a behavior integrity of a dynamic code module using test video content, comprising: modifying a test video stream of the test video content according to test data; modifying expected outputs of the sensor system according to the modified test video stream; and if the received sensor system outputs are within a threshold of the modified expected outputs, enabling continued autonomous operation of the autonomous system using the sensor system, and otherwise disabling the autonomous operation of the autonomous system.
in view of other limitations of the independent claims 21 and 40. 

Although the prior arts of record (such as Shiraishi (US 20170142156), Lafabrie (US 20140304752), Titonis (US 20130097706), Norris (US 20070198145) and Wang (20110235627)), teaches a method comprising: securely booting an autonomous system; validating a sensor system of the autonomous system including: generating encrypted and signed test vectors; generating decrypted and verified test vectors including test video components; generating decrypted and verified expected outputs based on the encrypted and signed test vectors; and if the outputs of the sensor system in response to the test video components are different from the decrypted and verified expected outputs by more than a threshold, disabling autonomous operation of the autonomous system.
None of the prior arts of record alone or in combination teaches inputting the test video components to the sensor system to cause the sensor system to process the test video components by detecting object images represented by the test video components and to generate outputs of the sensor system in response to the test video components based on the in view of other limitations of the independent claim 32.
Updated search has yielded the following list of references that are considered pertinent to the claimed invention:
Wolf (US 6914637): A communication system including a transmitter, a receiver, and a serial link, in which encoded data (e.g., video, audio, and optionally also other auxiliary data) are transmitted from the transmitter to the receiver. The serial link can but need not be a TMDS or TMDS-like link. In typical embodiments, packets of encoded audio data are transmitted over each of one or more channels of the link during data islands between bursts of encoded video data.
Hicks (US 20150063633): A system to locate and map a data collection device includes at least one image. The image may be included with a subsystem or a component monitored by the system. A data collection device, such as a smart sensor, is configured to detect a stimulus and to capture the at least one image. The smart sensor is further configured to output an image signal indicating the at least one image.
However, none of the listed references, either alone or in combination, teaches: 
None of the prior arts of record alone or in combination teaches inputting the modified test video stream to a sensor system of the autonomous system causing the sensor system to process the modified test video stream by detecting object images in the modified test video stream; receiving sensor system outputs that are a result of the processing of the modified test video stream from the sensor system, the received sensor system 

Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA R HOLMES whose telephone number is (571)270-3357.  The examiner can normally be reached on Monday-Friday 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELA R HOLMES/Examiner, Art Unit 2498